Filed 11/15/16
                 CERTIFIED FOR PUBLICATION

IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                 SECOND APPELLATE DISTRICT

                           DIVISION SIX


THE PEOPLE,                             2d Crim. No. B272222
                                     (Super. Ct. No. 2011026481)
     Plaintiff and Respondent,            (Ventura County)

v.

JUAN VICTOR MENDOZA,

     Defendant and Appellant.


              In People v. Sellner (2015) 240 Cal. App. 4th 699
(Sellner), we held that when a trial court grants Proposition 47
relief for a principal term, the court must resentence the
defendant on the subordinate term. Here, we hold that when a
trial court grants Proposition 47 relief for a subordinate term, the
court may resentence the defendant on any component of the
aggregate term.
              Juan Victor Mendoza pleaded guilty to several
offenses and admitted various allegations in case number
2011026481 (Case A) and case number 2011009143 (Case B). In
October 2012, the trial court sentenced him to an aggregate
determinate sentence of nine years state prison. In Case A, the
court selected count 1 (Pen. Code, § 186.22, subd. (a))1 as the
principal term and imposed 32 months state prison with a
consecutive five-year prior serious felony enhancement (§ 667,
subd. (a)(1)). The court imposed concurrent sentences of 32
months state prison for counts 2 and 3 (§ 594, subd. (b)(1)), with
concurrent two-year gang enhancements (§ 186.22, subd. (b)).
             In Case B, the court imposed a 16-month sentence on
count 1 (Health & Saf. Code, § 11377), to run consecutive to Case
A.
             Four years later, the trial court granted Mendoza’s
Proposition 47 petition in Case B, and reduced the offense to a
misdemeanor. (§ 1170.18.) The court resentenced Mendoza to a
consecutive one-year term in county jail, deemed served. In Case
A, the court modified the previous concurrent 32-month sentence
in count 2 to become a consecutive 16-month prison term. Counts
1 and 3 remained the same.
                             DISCUSSION
             Mendoza contends the trial court lacked jurisdiction
to resentence him in Case A. He also claims and the Attorney
General concedes the sentence was unauthorized because it was
longer than the original sentence. We modify the judgment to
reflect a concurrent sentence in Case B, but otherwise affirm.
             When a trial court grants Proposition 47 relief on an
eligible felony offense, it resentences the defendant to a
misdemeanor. (§ 1170.18, subd. (b).) Proposition 47 does not
limit the court to rigid sentencing options. (See Sellner, supra,
240 Cal. App. 4th 699; People v. Acosta (2016) 247 Cal. App. 4th
1072, 1076-1077 (Acosta).) A trial court may reconsider any

      1 Allfurther statutory references are to the Penal Code,
unless otherwise indicated.


                                2
component underlying the sentence. (Ibid.; see also People v.
Roach (2016) 247 Cal. App. 4th 178, 186; People v. Rouse (2016)
245 Cal. App. 4th 292, 300 [“‘The purpose of section 1170.18 is to
take the defendant back to the time of the original sentence and
resentence him with the Proposition 47 count now a
misdemeanor.’ [Citation.]” (Italics omitted.)].) For example, a
trial court may impose six previously dismissed prior prison term
enhancements when resentencing a defendant following
Proposition 47 relief on another case. (Acosta, supra, at pp. 1076-
1077.) A trial court may also revisit and impose a harsher
punishment on other non-Proposition 47 misdemeanor counts if a
defendant is entitled to Proposition 47 resentencing on another
count. (People v. Cortez (2016) 3 Cal.App.5th 308, 316-317
(Cortez).)
             In Sellner, we held that a trial court has jurisdiction
to resentence the defendant on a non-Proposition 47 case where
Proposition 47 relief applies to the principal term. (Sellner,
supra, 240 Cal.App.4th at p. 701.) There, the court originally
imposed an aggregate sentence of three years eight months (a
three-year principal term and an eight-month subordinate term).
The court granted Proposition 47 relief on the principal term, and
resentenced the defendant on the subordinate term to two years.
(Ibid.) We affirmed the judgment, explaining that under section
1170.1, subdivision (a), when a defendant is sentenced
consecutively for multiple convictions, the aggregate determinate
sentence “‘is to be viewed as interlocking pieces consisting of a
principal term and one or more subordinate terms. . . .’
[Citation.]” (Sellner, supra, at p. 701.) Thus, the “the trial court
not only was vested with jurisdiction to resentence [the
subordinate term], it was required to do so.” (Ibid., citing People



                                 3
v. Begnaud (1991) 235 Cal. App. 3d 1548, 1552.) We observed that
because the recomputed two-year sentence was less than the
original sentence, “defendant ha[d] not been punished more
severely for the successful filing of a Proposition 47 petition.”
(Sellner, supra, at p. 702.)
             We reject Mendoza’s contention that Sellner does not
apply when the trial court grants Proposition 47 relief on a
subordinate term. As in Sellner, Mendoza’s aggregate sentence
for the two cases is “to be viewed as interlocking pieces.” (Sellner,
supra, 240 Cal.App.4th at p. 701.) When Proposition 47 applies
to any count or related case, the trial court must reconsider the
entirety of the aggregate sentence. (Id. at pp. 701-702.) The
court was entitled to resentence Case A anew; its options
included changing a concurrent term to a consecutive term. (See
Cortez, supra, 3 Cal.App.5th at p. 316 [“a court may choose to run
counts consecutively that were previously run concurrently”].)2
             Mendoza also claims and the Attorney General
concedes that, upon resentencing, the trial court erred by
imposing a longer term than the original nine-year term. Section
1170.18, subdivision (e) provides: “Under no circumstances may
resentencing under this section result in the imposition of a term
longer than the original sentence.” The parties agree that the
trial court resentenced defendant to a nine-year term in Case A
and a consecutive one-year term in Case B, for a total of 10 years.


      2 California Rules of Court, rule 4.452(3) is inapplicable
because the same sentencing judge presided over both the
original sentencing and resentencing hearings. In any event, the
court was entitled to reconsider all sentencing decisions. (See
Acosta, supra, 247 Cal.App.4th at pp. 1076-1077; Cortez, supra, 3
Cal.App.5th at p. 316.)


                                 4
             When a trial court’s intention is clear, we “need not
remand for resentencing, but can modify the judgment to reflect
the intent of the trial court.” (People v. Gutierrez (1996) 46
Cal. App. 4th 804, 816; see also § 1260.) The trial court clearly
indicated that its intent was to impose the same “global
disposition of nine years” it had previously imposed. We modify
the judgment to reflect a concurrent, not consecutive, one-year
sentence in Case B for an aggregate term of nine years,
consistent with the trial court’s intended disposition.
                           DISPOSITION
             The judgment is modified to reflect that the one-year
sentence for Case B run concurrently to sentence imposed in Case
A. The trial court is directed to prepare an amended abstract of
judgment reflecting the modification and to forward the amended
abstract to the California Department of Corrections and
Rehabilitation. In all other respects, the judgment is affirmed.
             CERTIFIED FOR PUBLICATION.




                                    TANGEMAN, J.
We concur:




             GILBERT, P. J.




             PERREN, J.



                                5
                  Patricia M. Murphy, Judge

               Superior Court County of Ventura

                ______________________________

            Stephen P. Lipson, State Public Defender, Michael C.
McMahon, Chief Deputy State Public Defender, William Quest,
Senior Deputy State Public Defender, and Cerise M. Fritsch, Law
Clerk for State Public Defender, for Defendant and Appellant.
            Kamala D. Harris, Attorney General, Gerald A.
Engler, Chief Assistant Attorney General, Lance E. Winters,
Senior Assistant Attorney General, Susan Sullivan Pithey,
Supervising Deputy Attorney General, and Mary Sanchez,
Deputy Attorney General, for Plaintiff and Respondent.